UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

HARRY GORGE; DANIEL WILLIAMS;
THOMAS JONES; BILLY KNEE; GEORGE
MINOR; KENNETH MOORE; GEORGE
BLOOM; RONALD WOMICK; EMANUEL
ZIEGLER; JAMES CHANEY; STANLEY
JOHNSON; THOMAS WINGROVE; WILEY
SMITH; JEROME BRACEY; FRANK
MILESKY; DAVID PEARSON; HAVON
BIRCHEN; FRED DAHLKE; GEORGE
ERHARDT; RANDY GROVES; CHARLEY
PARKER; JOE COED; TIM CADY, Local
Union 182; WAYNE MITTELSTADT;
DOUG DAILY, Local Union 182; LOUIS
ALAVA; MOHAMMAD STIF; BARRY HIEN,
Local Union 182; TONY PETRELLI,
Local Union 182; NELSON CORTOS;
                                      No. 98-1022
MICHAEL DOLAN; ROBERT ROSS, Local
Union 182; ERIC GOMEZ; BRUCE
SCHILLING, Local Union 182; PATRICK
HOLOHAN; ROGER VANSLYKE, Local
Union 182; ANTHONY KANCELER;
CALVIN BECKER, Local Union 687;
THOMAS J. KERSTEN; DAVE BURDICK,
Local Union 687; DALE MOSER, Local
Union 687; BRUCE KRAMER; WILLIAM
MCMANUS; VERNAL PARKS, Local
Union 687; RICHARD VERITY; DALE
REMINGTON, Local Union 687; PHIL
SMITH, Local Union 687; MICHAEL J.
CIRINCIONE; BILL KAUFMAN; STEVE
BALDES, Local Union 294; AL BISHOP,
Local Union 294; ROBERT LAXER;
BOS RABIDOUX; RICH KERR; JIM
COOPER, Local Union 294; PAT
MUSTERIA; JAMES FUDALA; DICK
CORMIER, Local Union 294; GARY J.
RIEHL; JOE RUSSO; JIM DE RUSSO,
Local Union 294; RAYMOND
L'HEUREUX; WILLIAM TERRIL; MICHAEL
SANABRIA; DAN EAMES, Local Union
294; KEVIN SCOTT HARIS, Local Union
294; STEVEN HUBBARD; LES SELF; JOHN
STEVENSON; DONALD TENNEY; FRANK
KEARNEY, Local Union 294; ARTHUR
HEBERT; MIKE LEMIEUX, Local Union
294; THOMAS BERGER; GEORGE
MCGARRY, Local Union 294; ROBERT
BOUWICH; ROMEO LEVESQUE; BOB
HYDE; HANK MEAD, Local Union 294;
DONALD GOSSELIN; GRAHAM JENKINS;
DAVE CLAY; JAMES MILNE, Local
Union 294; KEITH KONZEN; MARK
IANUZZI; BILL MONTAGUE, Local Union
294; DENNIS MELLO; NORM
MORRISSETTE, Local Union 294;
WILLIAM LANDY; ROBERT REISER; JOHN
NILES, Local Union 294; WILLIAM
LEEK; WAYNE PECK, Local Union 294;
EDWARD GILLIS; JOHN MONACO; GERRY
NAPPI; MIKE SADDLER, Local Union
294; THOMAS FERRARO; RICHARD
LENNERTON; JOHN D. OGRASS; LEN
TAYLOR, Local Union 294; JOHN
PATTON; DAMMON AMESBURY, Local
Union 118; WILLIAM CUNHA; DAVID
DEMONICO; JOHN SAMUALSEN; FRANK
CUTAIAR, Local Union 118; ALBERTO
SANTOS; ROBERT ENSMAN, Local Union
118; WILLIAM ALEY; BRUCE REID;

              2
EVERETT SCHUMANN; ROBERT FLECK,
Local Union 118; JOE VIRUCT;
KENNETH GOUGH; PAUL FRITSCH, Local
Union 118; WILLIAM WHITMAN;
ROBERT LUONGO; JOE GALANTE, Local
Union 118; WILLIAM BROCK; LINDA S.
ARIAS; RUSSELL GOODENOUGH, Local
Union 118; CLARK GRICIOUS, Local
Union 118; JOHN R. BECK; JACK
IVESTER; EDWARD NEWSOME; RAYMOND
J. BITTMAN; JOHN KILEY, Local Union
118; JIM LING, Local Union 118;
GLADSTONE BROWN; DAVE SAHRELE,
Local Union 118; CHRIS FOWLER;
ALEX RANKIN; TERRY SCHEINER, Local
Union 118; GEORGE DAVIS; STUART F.
ENDRESS; ROB CUNNINGHAM; JULIS
SUMIZE, Local Union 118; GERALD
JACOVELLI; JOHN AYLWARD; STEVE
THAYER, Local Union 118; RONALD
WHEELER; BOB TOURVILLE, Local
Union 118; MIKE ERELLI; SAM AMICO,
Local Union 375; RICK FRANSON; DON
BARTON, Local Union 375; TOM
GIORDANO; JIM BELL, Local Union
375; PAUL LEAVITT; CHRIS BENNETT,
Local Union 375; THEODORE CARR;
TONY BETTI, Local Union 375;
RICHARD MARTIN; KEITH BLOUNT,
Local Union 375; JOHN WASHWELL;
TOM BOBAK, Local Union 375;
HERMAN SCHARK; CHARLES DAVIS,
Local Union 375; PAUL BOYLE; JOHN
GREENWOOD; RICH DEPCZYNSKI, Local
Union 375; SAM CHIASSON; RICHARD

              3
DUBICK, Local Union 375; JAMES
ERNEWEIN, Local Union 375; DAVE
HOWLAND; CHARLES BATES; RAY
GERWITZ, Local Union 375; PAUL
BELAIR; PAUL GOLAB, Local Union
375; PAUL VALOIS; DAVID GOOD, Local
Union 375; MIKE GRAZER, Local
Union 375; HAL TYREE; BOB
HARRINGTON, Local Union 375; DON
HERZOG; JOHN HASLAM, Local Union
375; FRED CRABBE; PRENTICE HINTON,
Local Union 375; EDDIE CASSADY;
ROBERT TRAVERS; LARRY HYMAN,
Local Union 375; ROBERT VOLLMAR;
JAMES BEHAN; THOMAS AULENBACH;
BOB JUREK, Local Union 375;
KEARNEY, LOCAl Union 375; PHIL
MALOUIN; BOB KOCH, Local Union
375; THOMAS FORDHAM; HOBAN
SANDFORD JR.; JOSEPH DEFALCO; SAM
LEONE, Local Union 375; PETE
LOSTRACCO, Local Union 375; FRANCIS
J. MULCAHEY; NICK SINOTTE; FRED
MCCUBBIN, Local Union 375; WAYNE
MILLER, Local Union 375; MAURICE
DONINI; MIKE MOGAVERO, Local Union
375; EDWARD ALEXANDROVICH; JOSEPH
JOHNSON; ROLAND DUQUETTE; LARRY
NOONAN, Local Union 375; LEE
PELCZNSKI, Local Union 375; RICHARD
KUPSELATIS; DARYL LEJEUNE; TOM
PHILLIPS, Local Union 375; ROCCO
NOTARANGELO; DON PIATEK, Local
Union 375; PAUL STARON; PETER
STARON; SAM PINTO, Local Union 375;
WILLIAM RITCHIE; PETE SCHREIBER,

              4
Local Union 375; ROBERT MCLEOD;
ROBERT SMITH; SAM SCIUMECA, Local
Union 375; BOB SLIWANSKI, Local
Union 375; AL CLARKSON; TOM
TEREBEEL; GEORGE URBINO, Local
Union 375; RAY YAW, Local Union
375; TERRY MCALLISTER; BILL SEIFER;
ARNOLD BUTTON, Local Union 649;
FRANCIS MULCAHEY; JIM HUNTER, Local
Union 649; MARK MULCAHEY; EUGENE
LAWRENCE, Local Union 649; TOM
FORDHAM; DOUG LENT, Local Union
649; JEFF PIERCE, Local Union 649;
HOBAN SANFORD; CRAWFORD CAREY;
DAVE RACKETT, Local Union 649;
JOHN HOPKINS; JOHN B. HART; BOB
WAKEMAN, Local Union 649; MIKE
HINES; JACK ALVERSON, Local Union
317; WALTER C. ALGER, JR., Local
Union 317; STEVE KINDLE; JOSEPH
FERENZI; RONALD J. BARNES, Local
Union 317; RAY DEMARTNO; ALBERT
D. BUSH, Local Union 317; JOHN
DEPOTO; ANDREW MONTGOMERY; ROGER
W. COSTANZO, Local Union 317; RAY
W. COLE, Local Union 317; JOSEPH M.
HART; JAMES OBEREMBT; DAVID R.
FARRANCE, SR., Local Union 317; LEO
FULLER, Local Union 317; TERRY D.
GEBMAN, Local Union 317; TED LAND;
JAMES GEORGES, Local Union 317;
EDWARD M. HENRY, Local Union 317;
CHARLES B. HLADUN, Local Union
317; JOSEPH M. LAGUZZA,

              5
Local Union 317; THOMAS G. LARMON,
JR., Local Union 317; DONALD G.
PALMER, Local Union 317; CARLOS J.
VENTURA; TIMOTHY H. REED, Local
Union 317; WILLIAM ARIAS; TOMASZ
BOCHENSKI; GREGORZ BOCHENSKI;
DARIUSZ DUDKIEWICZ; KEN EGAN;
JOSEPH A. CAPUTO, JR.; THOMAS P.
CIAPPIO; TONY KULISH; JIM LEDWITH;
THOMAS MCGINLEY; MAUREEN
MCLELLAN; ANGELA MELIBRUDA; LEE
R. NUTT; JOE PENA; LAWRENCE RYAN;
CHARLES A. SOJKA; JAME TRACEY;
LORRAINE VENDOLA; WAYNE WEBB;
GEORGE A. WOODS; GEORGE BRODBECK;
DAVID FABIAN; BLACEY FARINA;
GEORGE FIELD; HAROLD SAYNE; ROBERT
VOLMAR; ROBERT BLANCHARD; WILLIAM
DASKING; THOMAS DONOHUE; DONALD
FALCO; CHARLES GRANT; GEORGE
KNEER; ALFRED LAURIE; GERRY
LEMORE; FRANK PACE; MICHAEL
PAWLUKOWICZ; STANLEY ULIKOWSKI;
MARTIN WALTERS; FRANK YAGER; JOHN
YAPREM; ROBERTA BLOZEN; DANIEL
BOYLE; MIKE BYRNES; CHRIS
CALABRESE; FRANK DELUCA; WILLIAM
EPPS; GREG GIROUX; FRANK GROELING;
HAROLD HANSON; ALLAN B. JACOBSON;
AUGUST KLEIN; JOHN E. LEWIS; PAUL
MISERENDINO; MARTY O'NEILL; HENRY
A. PELUSO; JOHN TOLERICO; HERBERT
VROEGINDAY; ALLARD ATTMAN;
RICHARD COLACICCO; RUDOLPH A.

             6
ELMQUIST; MICHAEL FARRELLY; JAMES
B. FINAN; GLENN A. GERBOUNKIA;
GLENN GRAHAM; RICHARD HINTERSTEIN;
EVAN HUGHES; JOHN KOCIBAN; MIKE
LEWIS; JOHN S. MANDELA; PETER J.
MORRISON; WILLIAM MURPHY; FRANK
G. PAHEGHI; WILLIAM K. PARKER;
WALTER S. PRZYBYLSKI; FRED
QUARTUCCIO; MARK REED; JOSEPH G.
STABILE; ANDREW E. STOLTZ; JOHN F.
TIEDMANN; WILLIAM VOLK; GORDON
WRIGHT; MIKE YAWKOWSKI; CATHY
ESSIG; JAMES J. FLESCH; DAVID FRYER;
ROBERT D. GROSINSKI; RONALD A.
KRYSTOFLAK; PETER MICELI; JOSEPH
MOTA; RICHARD MURRAY; ROSE ANN
MUSTACHIO; PHILIP V. PECORA; TONY
PERROLLI; THOMAS ROY; JAMES
SINATRA; DONNA ZURITA; CHARLES
D'ANGELO; DANIEL A. DELISA; STEPHEN
GIBKI; ANTHONY J. GIGLIO; GEORGE
HYDE; LINDA KELLY; JOHN A. KOCH;
JAMEST. MCDYER; JAMES P. MEDLEY;
PETER M. OZELAS, JR.; PERCY
PETERMAN; ROBERT PHILLIPS; KEVIN
PISCAL; EDWIN L. TERON; LUDWIG
THEN; THOMAS P. BORCHERT; KENNETH
EGAN; STEPHEN JOHN FINAN; JAMES
KUHL; ANTHONY F. KURC; JOHN
MARIANI; ROBERT W. SOEHL; GEORGE
M. TERNINKO; KENNETH ZASTOCKI;
FRANCIS FARRELL; WILLIAM REILLY;
KEVIN RYDER; STUART NEEDLEMAN;
DANIEL FEENEY; PAUL BENOIT; HERBERT
MCALLISTER; MICHAEL ALLEN;
RAYMOND MAKSUT;

              7
GARY CORMIER; CARL DOUGHERTY;
BILL MOORE; TOM BERNIER; TIMOTHY
NILE; ART VEZINA; HARRY CLARK;
ALEX F. KLEINER; JAMES J. LINDNER;
WILLIAM H. COBB; MICHAEL BERNARD;
WILLIAM F. MYCHAYLEW; CLYDE P.
BEST; JOHN DOWSE; CHARLES J.
HUNTER; JOSEPH W. VELEHOSKI;
WILLARD T. MURRAY; THOMAS
PRENDERGAST; DENNIS B. ZURAWSKI;
WALTER SHEDLOCK; MICHAEL F.
MURNIN; ROY L. FOLLWEILER; WALLACE
D. WETHERHOLD; LEE A. MENGEL; LEE
H. SCHAPPEL; DENNIS A. DOUGHERTY;
DANIEL E. ZIOLKOWSKI; DAVID J.
LEINBACK; THOMAS G. ROSKO; WILLIAM
F. GATLING; PETER L. DONOVAN; PAUL
A. DOUGLAS; EARL SHOOP; MARYTE
WYE; ROBERT HELTEBRIDLE; KENNETH
SMITH; WILLIAM TORELLA; CHARLES
HERSH; RAY SPAGUE; DAVID HERBER;
KENNETH SHUE; HAROLD KOCH;
GORDON L. WAGNER; WILLIAM WHITE;
HAROLD LYNN; LESTER MILLER; DALE
FLOYD; STEPHEN HOBDAY; DAVE
LAUDENSLAGER; ROBERT AUKAMP; LYNN
KIMBLE; ROBERT SHERICK; DONALD
NEIDERMYER; KENNETH SCHELLHAMER;
PAUL AMBROSE, JR.; JESSE E. DIXON;
RICHARD J. BACHMAN; WILLIAM KELLY;
RICHARD LICHTENWALNER; SIDNEY M.
GERMAN; RICHARD MOSER; LARRY

             8
HALLMAN; DENNIS WANAMAKER; TERRY
SILFIES; JOE MUDLOCK; BOB
MAKARAVAGI,
Plaintiffs-Appellants,

v.

RONALD CAREY, General President of
the International Brotherhood of
Teamsters; DENNIS SKELTON, Vice-
President of the International
Brotherhood of Teamsters;
INTERNATIONAL BROTHERHOOD OF
TEAMSTERS; LOCAL 557, INTERNATIONAL
BROTHERHOOD OF TEAMSTERS; ABF
FREIGHT SYSTEM, INCORPORATED,
Defendants-Appellees.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Alexander Harvey II, Senior District Judge.
(CA-96-813-H, CA-96-1120)

Argued: October 28, 1998

Decided: December 29, 1998

Before WILKINSON, Chief Judge, and LUTTIG and
MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Joseph Schiffer Kaufman, SCHULMAN & KAUFMAN,
L.L.C., Baltimore, Maryland, for Appellants. James Arthur McCall,

                   9
INTERNATIONAL BROTHERHOOD OF TEAMSTERS, Washing-
ton, D.C.; Joseph Edward Santucci, Jr., MORGAN, LEWIS &
BOCKIUS, L.L.P., Washington, D.C., for Appellees. ON BRIEF:
Steven K. Hoffman, JAMES & HOFFMAN, P.C., Washington, D.C.;
Alissa A. Horvitz, Lisa J. Gitnik, MORGAN, LEWIS & BOCKIUS,
L.L.P., Washington, D.C., for Appellees.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Trucking company employees, laid off or reduced in seniority as
a result of a merger, sued their employer, their local union, and the
International Brotherhood of Teamsters (IBT) and its officers. The
employees charged that the method for calculating seniority in the
merged corporation violated their collective bargaining agreement,
and that the IBT, its officers, and its locals breached their duty of fair
representation. The district court held that the seniority calculation
was not inconsistent with the collective bargaining agreement and that
the union's actions were not arbitrary. The court therefore granted
summary judgment to all defendants on all of the employees' claims.
We affirm.

I.

In the summer of 1995 Arkansas Best Corporation (ABC), corpo-
rate parent of Arkansas Best Freight System, Inc. (ABF), purchased
the stock of Worldway Corporation, the parent of Carolina Freight
Carriers Corporation and Red Arrow Freight Lines. ABC acquired
Worldway's stock through a subsidiary and then merged Carolina
Freight and Red Arrow into ABF. ABF, Carolina Freight, and Red
Arrow were unionized trucking companies with a total of over 16,000
employees and 500 freight terminals in overlapping regions through-

                     10
out the United States. With the merger, ABF intended to close several
terminals and to lay off a number of workers.

The employees of the three companies were members of local
unions affiliated with the IBT. The IBT local unions and ABF, Red
Arrow, and Carolina Freight were each signatories to the National
Master Freight Agreement (NMFA), a collective bargaining agree-
ment covering over 100,000 Teamsters in the trucking industry. The
NMFA consists of thirty-nine master articles and a number of area
supplemental agreements covering particular geographic regions.

The NMFA requires employers who combine their operations to
obtain the approval of a Change of Operations Committee (the Com-
mittee) made up of an equal number of union and employer represen-
tatives. Consistent with this requirement, on September 14 and 15,
1995, ABF and the union convened a Committee and held hearings
to consider the consolidation plan for the proposed merger. Approxi-
mately 160 local unions participated in the hearings.

Among the issues the Committee considered, and the primary issue
in this case, was the seniority treatment of the consolidated workforce.1
ABF and the union supported different plans. ABF suggested a hybrid
plan designed to protect the jobs of current ABF employees. The plan
proposed to dovetail only those Carolina Freight and Red Arrow
employees into the ABF seniority list that were needed to do the addi-
tional work of the combined entity, while the remaining Carolina
Freight and Red Arrow employees would be endtailed. The IBT, on
the other hand, claimed that a straight dovetail would be fairest to all
of its members. The local unions were split -- some supported a
dovetail and some supported an endtail.

Local 557 represented employees of both ABF and Carolina
Freight, and thus had members who favored each plan. Local 557
_________________________________________________________________
1 Two general methods are used for calculating employee seniority
after a consolidation: a "dovetail," in which the seniority lists of the com-
bining companies are merged and each employee's seniority is deter-
mined by his actual date of hire; and an "endtail," in which the seniority
list of one company is tacked onto the end of the seniority list of the
other.

                    11
handled this dilemma by declining to take a position, stating instead
that "the issue of the endtail or the dovetail remains within the con-
fines of the committee and we know your decision will be a fair one."
Local 557's president also quoted language from his region's area
supplement suggesting that a dovetail should apply in the case of a
merger and an endtail should apply in the case of an acquisition.

After the hearings and several days of negotiations, on September
19, 1995, the Committee approved a uniform dovetail of all employ-
ees. The companies approved articles of merger, and ABF began
operating using the dovetailed seniority lists. The consolidated com-
pany closed several terminals and laid off a number of employees.

After the merger several individuals, including Harry Gorge, a
member of Local 557 and an ABF employee, filed unfair labor prac-
tice charges against ABF and IBT with the National Labor Relations
Board (NLRB). The NLRB dismissed these claims.

The ABF employees also challenged the dovetail in grievances
with the Committee. Upon consideration of one of the grievances the
Committee declared that the September 19 decision was final and
binding. The Committee denied that grievance and those of all simi-
larly situated union members.

In February 1996 Gorge presented a grievance to a union-
management committee for the Maryland/D.C. region. This commit-
tee determined that it lacked jurisdiction to review decisions of the
Change of Operations Committee and dismissed the grievance.

Gorge and other members of Local 557 then filed suit against IBT,
Local 557, ABF, and two IBT officers -- its president and vice-
president, Ronald Carey and Dennis Skelton -- in the United States
District Court for the District of Maryland. Gorge charged that ABF
broke its collective bargaining agreement and that the IBT, its offi-
cers, and Local 557 violated their duty of fair representation under
section 301 of the Labor Management Relations Act, 29 U.S.C. § 185
(LMRA). Gorge sought back pay, money damages, and the imposi-
tion of an endtail. The Judicial Panel on Multidistrict Litigation trans-
ferred four similar suits to the District of Maryland, and the cases

                     12
were consolidated. After discovery the district court found for all
defendants on cross-motions for summary judgment.

II.

Our review of the briefs and our consideration of the arguments of
the parties have revealed that this appeal is without merit. Accord-
ingly, we affirm the judgment of the district court for the reasons
stated in that court's thorough opinion.

A.

With regard to the claims against the IBT, plaintiffs' principal
argument is that the ABF consolidation was an acquisition, and that
the area supplements therefore required an endtail of the seniority lists
of the combining companies. In light of the language of the NMFA
and its area supplements, however, the IBT's actions were reasonable.

The "Supplemental Agreements are subject to and controlled by the
terms of this Master Agreement." NMFA art. 2,§ 2(a); see also, e.g.,
Md.-D.C. Supp. Agreement, preamble ("[The] Master Agreement
shall prevail over the provisions of this Supplement in any case of
conflict between the two . . . ."). The master agreement expressly
authorizes a dovetail regardless of "whether the transaction is called
a merger, purchase, acquisition, sale, etc." NMFA art. 5, § 2(a), (c).
Moreover, when freight terminals are combined the Change of Opera-
tions Committee has final and binding authority to approve the con-
solidation plan, id. art. 5, § 2(b), art. 8, § 6(a), (d), and has the
discretion to tailor the consolidation plan to the circumstances before
it, id. art. 8, § 6(g).

Given this express endorsement of dovetailing and this broad grant
of discretion to the Committee, nothing in the IBT's conduct was "ar-
bitrary, discriminatory, or in bad faith." Vaca v. Sipes, 386 U.S. 171,
190 (1967). Dovetailing "is a familiar and frequently equitable solu-
tion to the inevitably conflicting interests which arise in the wake of
a merger or an absorption such as occurred here." Humphrey v.
Moore, 375 U.S. 335, 347 (1964); see also Ekas v. Carling Nat'l
Breweries, Inc., 602 F.2d 664, 667-68 (4th Cir. 1979). The IBT was

                    13
therefore not unreasonable in sanctioning a dovetail of the consoli-
dated workforce. Moreover, even assuming that they are subject to the
same duties as the IBT, the Committee and its union members like-
wise acted reasonably.2

Furthermore, as the district court found, the consolidation of the
trucking companies was the result of the merger of ABF, Carolina
Freight, and Red Arrow, not the result of an acquisition. The dovetail
was therefore consistent even with the area supplements as interpreted
by the plaintiffs and was not arbitrary.

B.

The resolution of plaintiffs' other claims flows directly from this
discussion of their claims against the IBT. As to ABF, there was no
breach of the collective bargaining agreement. As the district court
noted, the company's adherence to the final decision of the Commit-
tee was not itself a breach. Moreover, ABF had no independent duty
to deadlock the Change of Operations Committee to achieve a partic-
ular outcome.

As to the IBT officers, the district court appropriately found first,
that they are not liable under the LMRA for money damages, see 29
U.S.C. § 185(b); Complete Auto Transit, Inc. v. Reis, 451 U.S. 401,
_________________________________________________________________
2 Although plaintiffs contend that the IBT violated its own constitution
by allegedly ignoring the area supplements, the district court correctly
dismissed this argument as without merit. First, the union's constitution
does not affect the terms of this collective bargaining agreement. Second,
as the district court found, the specific provision cited by the plaintiffs
does not even apply to the seniority questions at issue in this case.

Plaintiffs additionally argue that the Change of Operations Commit-
tee's grievance procedure violated the union's duty of fair representation.
Again assuming arguendo that the Committee is subject to this duty, its
actions were reasonable. The Committee met, considered one grievance
fully, and denied it and all similar grievances. As the district court found,
this procedure was simply not "so far outside a wide range of reasonable-
ness as to be irrational." Air Line Pilots Ass'n, Int'l v. O'Neill, 499 U.S.
65, 67 (1991) (internal quotation marks omitted); see also Marquez v.
Screen Actors Guild, Inc., 119 S. Ct. 292, 300 (1998).

                     14
415-17 (1981), and second, that no equitable relief would be effective
or appropriate in these circumstances.

Finally, it was not arbitrary for Local 557 to decline to insist on an
endtail. Not only does the contract expressly authorize a dovetail,
there is also no evidence that a different approach on the part of Local
557 would have changed the decision of the Committee. Where a col-
lective bargaining agreement "cover[s] a group or several groups of
employees, the sole inquiry should be whether, under all the circum-
stances, the union has considered the interests of all whom it repre-
sents." Ekas, 602 F.2d at 667. Faced with a conflict among its own
members, Local 557's neutral position was a reasonable one.

III.

For the foregoing reasons, we affirm the judgment of the district
court.

AFFIRMED

                    15